Title: To George Washington from Colonel Elias Dayton, 20 February 1778
From: Dayton, Elias
To: Washington, George

 

Sir
Morris County [N.J.] Februar. 20th 1778

Confiding in your known and admired candor I beg leave to address you on a subject of great delicacy and to me very interesting & important. Sensible that your Excelency has been frequently interrupted with resignations from the Officers under your command ’tis not without reluctance that I pray your attention to a subject of this nature. With the greatest sincerity I say it—I could never be happy should my conduct Occasion Any uneasiness in the gentleman I esteem as the most amiable of characters & the grand dependance of my country.
Certainly I need not intimate that my present request to your Excellency for leave to resign my commission, originates not from any the least dissatisfaction with my commander in chief. Nor can I Suppose that I shall appear to your Excellency on this Occasion as one timedly shrinking from danger or the hardships of a military life, How I have behaved in danger let others say who have had the Ocular proof & to whose testimony I can cheerfully submit; and that I have shared with my Regiment the severest hardships of the campaign is a fact which needs no proof. although my difficulty in strugling with the common hardships has been peculiarly trying, as my health has been in a very impaired condition thro the whole campaign, yet as our hardships were the greatest in junctures the most critical & important my attachment to the service would not admit the thought of consulting either my ease or health, In short my conscience assures me that I hold no private consideration dear in comparison of the public good. What then your Excellency will probably demand can induce me to add one to the number of the resigned. I answer the ill state of my health impaired at the beginning of the campaign & ruined to such a degree as to render me, I fear incapable of discharging my duty with that reputation I could wish for myself & that essential benefit I could ever desire to render to my country. I am well persuaded could I lay before your Excellency the situation of my famely suffering as they do from the public enemies of my country & from the more secret & base plunderers pretending at the same time the attachment of countrymen & friends that your generous compassion would be engaged in my favour and admit that those considerations should have a secondary or circumstantial weight at least.
I should have waited upon your Excellency in camp some time since had not a severe turn of the rheumatism prevented. I have the honor to be your Excellency’s most obedient Humble servant

Elias Dayton

